DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive and/or moot.
With regards to the 112a rejection Applicants argue with regards to Applicants discussion of determining spatial data, under the claim recitation spatial data can be separated from temperature data. Examiner isn’t saying that spatial data doesn’t exist/be generated Examiner is stating spatial data requires the intensity (ie heat or temperature) data. Without the intensity element each position in the image would be the same value thus no spatial data would be present cause there would be no distinction between any two points. The same would apply between images, if one of the images comes in with no intensity data there would be no way to tell movement etc. between the images. Thus the “spatial data” also requires temperature data and is not separate from it. Any elements spatial elements (ROI of a forehead, edge detection, gradients etc.) derived would be based on the temperature data just as much as the spatial data.  
Applicants next argue that the spec does provide sufficient support under 112a and MPEP 2161.01, Examiner disagrees. Applicants point to [0104] and [0105] but neither of these sections describe the core temperature, but reviewing they merely describe the functional intent. In [0105] for example it recites “Locations of the tear ducts may be identified using the same machine learning model that has been trained to identify other facial features (FIG. 5).” Which doesn’t describe how this is being done it merely says the “may be identified using the same machine learning model”. A large portion of [0105] also appears to be discussing elements which aren’t related to the model and wouldn’t provide support to the functional intent is achieved as discussed in the rejection. Examiner notes Applicants arguments are not in the specification and do not provide support. Likewise for the discussion applicant recited in [0048]-[0052]. Examiner notes that [0048]-[0051] do not appear related to blood pressure model but [0052] appears to be related to determine blood pressure. Similar to the discussion above, it does not recite how the functional intent is achieved, for example in [0052] it recites “The blood pressure profile is input to a regression/factorization machine, along with data obtained from a secondary source . . . The regression/factorization machine prediction may be processed (F(x)=Y) to derive modeled blood pressure.” which again does not recite how the functional intent is achieved.
 
With regards to the 112b rejection Applicants argue it is clear that the “sensor signal processing unit” and the “processor” are not the same, while that is one interpretation Examiner doesn’t believe it is clear. Reviewing the spec on [0061] and fig. 1 recite processing unit 150, which can be one or more processors than run the software aspects. The main aspect that causes issue is the “unit” its unclear if it is a physical structure or software run on a processor. 

With regards to the 101 rejection Applicants argue solving a technical challenge, Examiner believes applicants are arguing it is not able to be performed in the mind. Examiner disagrees, the step of taking input data and making a determination can be performed in the mind. The gathering of thermal images which through the references and various evidence shows thermal images are the combination of spatial and temperature data is merely data gathering and is presolution activity. To the extent, Applicants are arguing improving the technology Examiner notes that nothing in spec or claims recites a technologically better thermal/infrared camera, a processor that can process elements faster with the same amount of data etc. the claims are directed to the use of a model applying gathered data. 
Applicants then argue that the claim(s) are integrated into a practical application, Examiner disagrees. The Applicants appear to be arguing that the practical application is the intended use elements, which is not persuasive. Furthermore, Applicants argue that the abstract idea itself integrates it into a practical application, this is not perusasive. However, a person viewing the gathered thermal images (or video) is capable of mentally performing the functions the “model(s)” to determine health parameter signals/classifications, and the other elements recited in the dependent claims. 

With regards to the prior art rejections Applicants argue for claims 1 that Han recites a visual camera device to analyze the video, Examiner points out that the reference recites the camera is not limited to be a visual camera it also recites using thermal camera or night vision camera. Furthermore, in response to applicant's argument that the patient is “resting or sleeping” and being done “without disturbing the patient”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The device as recited by Han is structurally capable of performing the function the sensors from Han are a thermal camera and microphone doing the mentioned elements do not result in a structural difference. Applicants then discuss for Claim 15 similar to discussion for claim 1, with regards to the thermal camera, for this part see above. For the next part of their discussion, as provided in the evidentiary support which was mentioned in the prior rejection in the discussion (and now explicitly in the header) thermal images includes both spatial data and temperature data. The output of a health determination is based on thermal images recognizes differences in thermal images which are the differences in spatial data and temperature data. One example is the difference between the background and a user which based on the spatial layout of the temperature data will show you where the person is in the image compared to the background. 
Applicants arguments towards claim 8 are moot or not persuasive. Applicants arguments are moot because they offer two alternatives and Yoo clearly disclose the other alternative thus it still covers claim 8. For claim 8, Applicants appear to be arguing that Yoo would change the principle of operation of the base reference. Examiner also notes Yoo recites tracking changes in the displacement of the breasts between readings which is applying the spatial and temperature data see for example . Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicants merely state it changes the principle of operation it does not appear they explain how. That being said Applicants state in their own arguments appear to be alluding to the discussion in Han of passive data gathering in their statement that Han discloses “performing their daily activities” Examiner would not that rest and sleep are daily activities. Furthermore the mode of operation of Han is to gather video and audio data and apply models to make health determination which is the same mode of operation of Yoo. For the above reasons these arguments are moot and/or not persuasive. 
Applicants arguments towards claim 13 are not persuasive. Similar to the discussion of claim 1 and 15, Applicants have improperly narrowed the teaching of the reference by seemingly arguing the volume estimator has to be a radio wave emitter/receiver. The reference is not so limited, see [0083] stating the “the volume estimator comprises a camera that records . . . infrared light (about 700 nm to about 1 mm). In other embodiments, the camera is a depth-imaging camera.” as well as [0094], [0206] and [0213] among other portions. The reference discloses gathering video based on infrared or thermal imaging (when the reference recites depth imaging Examiner notes it discloses depth to be done by infrared imaging see [0094]) to be used in a model for determining the tidal volume. For the above reasons Applicants arguments are not persuasive.
The remaining portions discussing the prior art rejections rely on the arguments responded to above and are not persuasive for the same reasons. 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “A monitoring device” it should recite “A monitoring system” reviewing the spec the its unclear if the “monitor” has a display the display seems to be on a separate device.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sensor signal processing unit” in claim 1 see [0061] stating “Processing unit 150 can be implemented using a single-processor system including one processor, or a multi-processor system including any number of suitable processors that may be employed to provide for parallel and/or sequential execution of one or more portions of the techniques described herein. Processing unit 150 performs these operations as a result of central processing unit executing software instructions contained within a computer-readable medium, such as within memory. As used herein, a module may represent functionality (or at least a part of the functionality) performed by a processor.”
“anomaly component” in claim 1 see [0121] including “To illustrate this interchangeability of hardware and software, various illustrative components, blocks, modules, circuits, and steps have been described above generally in terms of their functionality. Whether such functionality is implemented as hardware or software depends upon the particular application and design constraints imposed on the overall system.”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim 1, 3, 8-9, 13-15, 20-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 15 recite inputting one or both of “thermal spatial data” and “thermal temperature data”. Thus in at least one interpretation there is “spatial” data without the “temperature” data however Examiner does not see how this is performed. The temperature data is the intensity at each point, the spatial data is the map of those intensities (showing changes between points etc.) but without the intensities to show difference between the locations there is no spatial data between two different points in the map etc. To clarify its understood how temperature data could be used without the spatial data, for example a single temperature reading or average across all of them. The claims depending from these share these issues and are also rejected.

Claims 1, 3, 8-9, 13-15, 20-29 the independent claims recite variations of “output” of “models” without disclosing how a health determination is made beyond stating plugging data into one or more machine learning models. The claims do not recite if one model is taking in all the data, each of the “at least” two are each in their own model/models in parallel, models are in sequence or some combination one or more of the previous. The specification recites a functional intent, to make a health determination from one or more models (respectively - respiratory, sleep related, spectrogram, tidal volume), without disclosing how the intent is achieved. 
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ". 

Claims 1, 15 recite “a processor configured to apply one or more machine learning models to at least two of the thermal imaging spatial data, the thermal imaging temperature data, and the audio data to output a health determination signal representing one or more predicted values or a classification of the one or more health parameters of the patient”. However, there is not sufficient written description for example for using thermal and audio data to determine a thyroid parameter, anemia or various other “health parameters” of the patient. Examiner notes this is not saying there is support for any of the health parameters discussed in the specification. Even if, in arguendo, the few “examples” provided did have support (which Examiner maintains there is not support) they would not provide sufficient support for the full genus of what “health parameters” encompasses. The claims depending from these share these issues and are also rejected. 

Claim 23 recites “wherein the processor applies standard deviation, first derivative, second derivative, or splining fit to the health determination signal to determine whether the health determination signal denotes the predetermined health event”. Turning to the specification the only discussion in the context appears to be from [0073] which states:
In an embodiment, standard deviation, first and second derivative, and splining fit are all stored by default. These data have various applications in determining patients' health. Using the derivative and standard deviation, health anomalies such as apnea and atrial fibrillation can be discovered and flagged 158, . . . In an embodiment, a flag 158 is a binary classifier for which minimizing false negatives are prioritized over minimizing false positives. Model training may select weighting errors to provide a priori Bayesian distributions for probabilistic alerting of healthcare workers. Model training may employ joint probabilities to allow incorporating other signals relevant for the patient's health.

The spec never discloses how this function is achieved it just recites “[u]sing the derivative and standard deviation, health anomalies such as apnea and atrial fibrillation can be discovered”, which is a functional intent without anything more, see discussion of MPEP 2161.01 above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 8-9, 13-15, 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 25, 29 recite an “anomaly component” however this is unclear for multiple reasons. It is unclear what “anomaly component” is in view of the specification the “component” as the spec recites it can be hardware or software. Furthermore, in arguendo assuming it to be a software element it is unclear what it entails. Is the “anomaly component” separate from, apart of, or perhaps either with regards to the model? for example if the model classifies the input parameters into a state of disease regression (ie anomaly) or that the person being viewed is classified as having sleep apnea by the model does that in and of itself fulfill both the “model” and “anomaly component” elements? For the above reasons the metes and bounds of the claims are not clear and the claims are indefininte. The claims depending from these claims share this issue and are therefore also rejected for the same reasons. 

Claim 1 recites “a sensor signal processing unit” and “a processor” reading the claims in view of the specification a processor and a “processing unit” appear to be the same thing, see [0061]. Based on the specification this could be a second processor in the claims or it could be a operation performed on processor. It is unclear if these are separate elements or are really the same “processor”. Therefore, the claim does not clearly define the metes and bounds of what is claimed and the claim is indefinite. The claims depending from claim 1 share this issue and are also indefinite. Assuming it is hardware Examiner would suggest “one or more processors” configured to or some other similar language.

Claim 23 recites “processor applies standard deviation, first derivative, second derivative, or splining fit to the health determination signal to determine whether the health determination signal denotes the predetermined health event” however its unclear how this interacts with the “model” and “anomaly component”. Is the “standard deviation, first derivative, second derivative, or splining fit” separate from or apart of the model and/or “anomaly component”? for example if the model classifies the input parameters into a state of disease regression (ie anomaly) or that the person being viewed is classified as having sleep apnea by the model does that in and of itself fulfill the “model”, “standard deviation, first derivative, second derivative, or splining fit” and “anomaly component” elements? For the above reasons the metes and bounds of the claims are not clear and the claims are indefininte. The claims depending from these claims share this issue and are therefore also rejected for the same reasons.

Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21-23 recite “the method of claim 1” however claim 1 is a device thus they are not further limiting the device of claim 1, but appear to be trying to claim a method. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 8-9, 13-15, 20-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data and applying a machine learning algorithm to make a health determination.
The applying the machine learning model and “anomaly component”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. Examiner notes that a human in their mind can make a health prediction or classification based on input data including mentally determining if is an anomaly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering. The limitations of sensors receiving/generating data is pre-solution activity of mere data gathering, and the output to display is merely post solution activity of displaying a determination. The processor (i.e. “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, a device having a processor which receives thermal imaging data and audio data and a display: (1) Han see recitations below; (2) Yoo see recitations below; (3) Cheng Yang et al., "Sleep Apnea Detection via Depth Video and Audio Feature Learning," in IEEE Transactions on Multimedia, vol. 19, no. 4, pp. 822-835, April 2017, doi: 10.1109/TMM.2016.2626969, viewed on 4/1/22 recites inputting infrared/thermal imaging (depth video) and audio features in a machine learning model in order to determine an apnea event; Thermal imaging/processing (4) Fluke see conclusion section, (5) Opgal see conclusion section (6) FLIR see conclusion. 
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 14-15, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanina (Adam Hanina et al., US 20190083031) hereinafter Han with evidentiary support provided by Fluke (Fluke, How infrared cameras work, https://www.fluke.com/en-us/learn/blog/thermal-imaging/how-infrared-cameras-work, viewed on 3/28/22) hereinafter Fluke or, in the alternative, under 35 U.S.C. 103 as obvious over Han in further view of Yoo (Jae-chern Yoo, US 20220047160) hereinafter Yoo with evidentiary support provided by Fluke. Han incorporates by reference U.S. patent application Ser. No. 15/682,366 in [0007], which has published as Hanina (Adam Hanina et al., US 20180052971) hereinafter Hani.  
 Regarding claim 1, an interpretation of Han discloses a monitoring device, comprising: 
a set of sensors configured to receive signals pertaining to one or more health parameters representing cardiopulmonary characteristics of a sleeping or resting patient through non-physical contact with the patient (Han [0030], [0032], [0036] including “heart rate, breathing patterns (measured by video/depth image analysis or other devices)”, [0044], [0046]; Hani [0054], [0056]-[0057]; to the extent gathering data while a person is “sleeping or resting” is an intended use of the device the recited device is structurally capable of performing the intended use), wherein the set of sensors comprise a thermal camera and an audio sensor (Han [0030], [0035]-[0036], [0044] see also [0059]; Hani [0054] including “an information capture device 1110 for capturing video and audio data as desired . . . a visual data capture device, such as a visual camera, or may be provided with an infrared,”, [0066]; Examiner notes an infrared camera is also known as a thermal imager and pixels of the image are temperature information at a relative location in the image taken, which are used to create a map of temperature data across the sensor array of the imager;  With evidence provided by Fluke including “The camera processor takes the signal from each pixel ”. If additional evidence is required see FLIR and Opgal (others can be provided if necessary) in the conclusion under the relevant but not recited references discussion. Also, if it is determined that “sleep and rest” and “without disturbing the patient ” are more than intended use, then a 112b for mixing claim types is applicable as these are not structural elements of the device itself but steps for a user to take), wherein the monitoring device is configured to monitor the one or more health parameters of the patient without disturbing the patient with an external source light (Han [0032], [0040]-[0042], [0044], [0046] see also [0059]; Hani [0055], [0066] including “audio pulses, or any other type of desirable sensor, whether alone or in concert with a visual analysis.”; To the extent gathering data while a person is “patient without disturbing the patient  with an external source light” is an intended use of the device the recited device is structurally capable of performing the intended use); 
a sensor signal processing unit configured to generate thermal imaging spatial data and thermal imaging temperature data based upon signals output by the thermal camera and to generate audio data based upon signals output by the audio sensor (Han [0030], [0044], [0061]-[0062], [0065]; Hani [0054] including “a processor 1130 is provided and configured to control such capture and storage, as well as other functions associated with the operation of remote information capture apparatus 1000. An analysis module 1135 is provided in accordance with processor 1130 and configured to perform a portion of analysis of any captured information”, [0066], [0095]-[0096]; Examiner notes an infrared camera is also known as a thermal imager and pixels of the image are temperature information at a relative location in the image taken, which are used to create a map of temperature data across the sensor array of the imager. With evidence provided by Fluke including “The camera processor takes the signal from each pixel and applies a mathematical calculation to it to create a color map of the apparent temperature of the object. Each temperature value is assigned a different color. The resulting matrix of colors is sent to memory and to the camera’s display as a temperature picture (thermal image) of that object.” If additional evidence is required see FLIR and Opgal (others can be provided if necessary) in the conclusion under the relevant but not recited references discussion) wherein the thermal imaging spatial data represent measurements of spatial characteristics based upon the signals output by the thermal camera and the thermal imaging temperature data represent measurements of temperature characteristics based upon the signals output by the thermal camera (Han [0030], [0036] including “breathing patterns (measured by video/depth image analysis or other devices)” [0044], [0061]-[0062]; Hani [0054], [0066], [0095]-[0096]; Examiner notes an infrared camera is also known as a thermal imager and sensor pixels (i.e. a matrix of pixels) detect heat energy information at a relative location in the image which are used to generate create a temperature map/color map/thermal palette (ie thermal image). The temperature map/color map/thermal palette which is generated represents spatial characteristics as well as thermal imaging temperature data based on the signals output from the sensor. With evidence provided by Fluke including “The camera processor takes the signal from each pixel and applies a mathematical calculation to it to create a color map of the apparent temperature of the object. Each temperature value is assigned a different color. The resulting matrix of colors is sent to memory and to the camera’s display as a temperature picture (thermal image) of that object.” Additional evidence is required see FLIR and Opgal (others can be provided if necessary) in the conclusion under the relevant but not recited references discussion); 
a display device ([0030], [0070], [0072]); and 
a processor configured to apply one or more machine learning models to at least two of the thermal imaging spatial data, the thermal imaging temperature data, and the audio data to output a health determination signal representing one or more predicted values or a classification of the one or more health parameters of the patient (Han [0040]-[0041] including “Additional information collected from one or more external sensors . . . may be further included in the unsupervised learning system to additionally categorize images . . . Combination of one or more of these readings with visual information may further allow for the determination of additional changes in status of a patient or user.” See also [0011], [0061]-[0062], [0065]; Hani [0054], [0066]; The recited portions recite using image data such as from a thermal imager along with audio/auditory data to make a diagnosis/status/state determination using processor configured to apply machine learning models), and configured to apply an anomaly component to generate an alert for display by the display device if the health determination signal denotes a predetermined health event (Han [0027], [0059] including “This intervention may be performed by an alerted human”, [0070], [0072] See also [0011], [0040]-[0041], [0065]; Hani [0054], [0066], [0112], [0152]; The recited portions recite using making a diagnosis/status/state determination using processor configured to apply machine learning models and generating an output of the results or determinations to a user including to user interface such as a display ).

While Examiner maintains the Han reference with evidentiary support discloses the above including the device being functionally capable of performing the intended uses. In the alternative, if it is determined that “sleep and rest” and “without disturbing the patient . . .” are more than intended use then, an interpretation of Han may not explicitly disclose gathering data when the user is asleep or at rest and gathering said data without disturbing the patient. 
However, in the same field of endeavor (medical devices), Yoo teaches gathering thermal and audio data generating thermal image of the or deriving subsets of the data (spatial or of an individual resting/sleeping (and in the dark) ([0044] including “According to the present disclosure, when the health monitoring apparatus is equipped on the ceiling, the state during the sleeping is observed to very optimally monitor the health of the patient at all times”, [0046] including “controller which applies medical data of the patient collected from the microphone, the medical equipment, and the thermal imaging camera to the deep-learning trained artificial neural network to determine whether the patient has a disease and a risk of disease” see also Figs. 1,5-6b, [0013]-[0014], [0093], [0178], [0180], [0182]) as well as applying machine learning models to the collected data ([0044], [0046] see also Figs. 1,5-6b, [0013]-[0014], [0093], [0178], [0180], [0182], [0219]-[0221]) outputting an anomaly to a display ([0046], [0117], [0247]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of Han to include the data gathering during sleep/rest without disturbing the user and machine learning for determining breathing based on the thermal image data and sound data as recited in Yoo in order to determine whether a patient is suffering from sleep apnea and to protect the patient’s safety ([0080]-[0081]). Furthermore, it is merely combining the known imaging and sound data gathering and analysis using machine learning to determine a health state as recited in Han with the imaging and sound data gathering and use of a breathing determination machine learning analysis as recited Yoo which yields the predictable result of a breathing determination.

Regarding claim 14, an interpretation of Han further discloses wherein the one or more machine learning models execute multimodal machine learning in which two or more data types from the list thermal imaging spatial data, thermal imaging temperature data, and audio data are combined in a plurality of model algorithms (Han [0040]-[0041] including “Additional information collected from one or more external sensors . . . may be further included in the unsupervised learning system to additionally categorize images . . . Combination of one or more of these readings with visual information may further allow for the determination of additional changes in status of a patient or user.” See also [0011], [0061]-[0062]; Hani [0054], [0066]; see also the rejection of claim 1. The reference recites using audio data and infrared/thermal data to make various determinations).  

Regarding claim 15, an interpretation of Han discloses a method, comprising: 
receiving, by a set of sensors, signals pertaining to one or more health parameters of a patient through non-physical contact with the patient (Han [0030], [0036], [0044]; Hani [0054], [0056]-[0057]), wherein the sensing unit comprises a thermal camera and an audio sensor (Han [0030], [0035]-[0036], [0044]; Hani [0054] including “an information capture device 1110 for capturing video and audio data as desired . . . a visual data capture device, such as a visual camera, or may be provided with an infrared,”, [0066]; Examiner notes an infrared camera is also known as a thermal imager and pixels of the image are temperature information at a relative location in the image taken, creating a map of temperature data across the sensor array of the imager;  if evidence is required see Fluke and Opgal (others can be provided if necessary) in the conclusion under the relevant but not recited references discussion) wherein the sensing unit is configured to monitor the one or more health parameters of the patient  without disturbing the patient with an external source light (Han [0030], [0036], [0044]; Hani [0054], [0056]-[0057]; To the extent gathering data of the “patient without disturbing the patient with an external source light” is an intended use of the device the recited device is structurally capable of performing the intended use); 
generating, by a processor coupled to the set of sensors, thermal imaging spatial data and thermal imaging temperature data based upon signals output by the thermal camera and audio data based upon signals output by the audio sensor (Han [0030], [0044], [0061]-[0062]; Hani [0054] including “a processor 1130 is provided and configured to control such capture and storage, as well as other functions associated with the operation of remote information capture apparatus 1000. An analysis module 1135 is provided in accordance with processor 1130 and configured to perform a portion of analysis of any captured information”, [0066], [0095]-[0096]; Examiner notes an infrared camera is also known as a thermal imager and pixels (i.e. a matrix of pixels) of the infrared image are temperature information (i.e. the intensity values) at a relative location in the image which create a temperature map across the image. If evidence is required see Fluke and Opgal (others can be provided if necessary) in the conclusion under the relevant but not recited references discussion), wherein the thermal imaging spatial data represent measurements of spatial characteristics based upon the signals output by the thermal camera and the thermal imaging temperature data represent measurements of temperature characteristics based upon the signals output by the thermal camera (Han [0030], [0036] including “breathing patterns (measured by video/depth image analysis or other devices)”, [0044], [0061]-[0062]; Hani [0054], [0066], [0095]-[0096]; Examiner notes an infrared camera is also known as a thermal imager and sensor pixels (i.e. a matrix of pixels) detect heat energy information at a relative location in the image which are used to generate create a temperature map/color map/thermal palette (ie thermal image). The temperature map/color map/thermal palette which is generated represents spatial characteristics as well as thermal imaging temperature data based on the signals output from the sensor. With evidence provided by Fluke including “The camera processor takes the signal from each pixel and applies a mathematical calculation to it to create a color map of the apparent temperature of the object. Each temperature value is assigned a different color. The resulting matrix of colors is sent to memory and to the camera’s display as a temperature picture (thermal image) of that object.” Additional evidence is required see FLIR and Opgal (others can be provided if necessary) in the conclusion under the relevant but not recited references discussion);
outputting, by the processor, a health determination signal representing one or more predicted values or a classification of the one or more health parameters of the patient (Han [0040]-[0041] including “Additional information collected from one or more external sensors . . . may be further included in the unsupervised learning system to additionally categorize images . . . Combination of one or more of these readings with visual information may further allow for the determination of additional changes in status of a patient or user.” See also [0011], [0061]-[0062]; Hani [0054], [0066]; The recited portions recite using image data such as from a thermal imager along with audio/auditory data to make a diagnosis/status/state determination using a machine learning models) by inputting the thermal imaging spatial data and the thermal imaging temperature data into one or more machine learning models (Han [0040]-[0041], [0059] See also [0011], [0061]-[0062]; Hani [0054], [0066]; The recited portions recite using image data such as from a thermal imager to make a diagnosis/status/state determination using a machine learning models); and 
generating, by the processor, an alert for display if the health determination signal denotes a predetermined health event (Han [0027], [0059] including “This intervention may be performed by an alerted human”, [0070], [0072] See also [0011], [0040]-[0041], [0065]; Hani [0054], [0066], [0112], [0152]; The recited portions recite using making a diagnosis/status/state determination using processor configured to apply machine learning models and generating an output of the results or determinations to a user including to user interface such as a display ).  

While Examiner maintains the Han reference with evidentiary support discloses the above including the device being functionally capable of performing the intended uses. In the alternative, if it is determined that “without disturbing the patient . . . ” are more than intended use then, an interpretation of Han may not explicitly disclose gathering data when the user is asleep or at rest and gathering said data without disturbing the patient. 
However, in the same field of endeavor (medical devices), Yoo teaches gathering thermal and audio data generating thermal image of the or deriving subsets of the data (spatial or of an individual resting/sleeping (and in the dark) ([0044] including “According to the present disclosure, when the health monitoring apparatus is equipped on the ceiling, the state during the sleeping is observed to very optimally monitor the health of the patient at all times”, [0046] including “controller which applies medical data of the patient collected from the microphone, the medical equipment, and the thermal imaging camera to the deep-learning trained artificial neural network to determine whether the patient has a disease and a risk of disease” see also Figs. 1,5-6b, [0013]-[0014], [0093], [0178], [0180], [0182]) as well as applying machine learning models to the collected data ([0044], [0046] see also Figs. 1,5-6b, [0013]-[0014], [0093], [0178], [0180], [0182], [0219]-[0221]) outputting an anomaly to a display ([0046], [0117], [0247]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of Han to include the data gathering during sleep/rest without disturbing the user and machine learning for determining breathing based on the thermal image data and sound data as recited in Yoo in order to determine whether a patient is suffering from sleep apnea and to protect the patient’s safety ([0080]-[0081]). Furthermore, it is merely combining the known imaging and sound data gathering and analysis using machine learning to determine a health state as recited in Han with the imaging and sound data gathering and use of a breathing determination machine learning analysis as recited Yoo which yields the predictable result of a breathing determination.

 Regarding claim 21, an interpretation of Han further discloses wherein the measurements of spatial characteristics based upon the signals output by the thermal camera comprise one or more of measurements of displacement ([0010], [0012], [0024], [0030], [0036]), movement ([0010], [0012], [0024], [0030], [0036]; Examiner notes that under the BRI if movement is recorded so is displacement).
While Han discloses one or more of the elements, in the alternative, one or more are also disclosed by Yoo for example displacement see at least [0014] see also [0041], [0046], [0080], [0184]. 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of Han to include the machine learning for determining breathing based on the thermal image data and sound data as recited in Yoo in order to determine whether a patient is suffering from sleep apnea and to protect the patient’s safety ([0080]-[0081]). Furthermore, it is merely combining the known imaging and sound data gathering and analysis using machine learning to determine a health state as recited in Han with the imaging and sound data gathering and use of a breathing determination machine learning analysis as recited Yoo which yields the predictable result of a breathing determination.

Regarding claim 22, an interpretation of Han further discloses wherein the measurements of temperature characteristics based upon the signals output by the thermal camera comprise one or more of measurements of relative temperatures, maximum temperature, temperature gradient, body temperature and energy (Han [0030], [0036], [0044], [0061]-[0062]; Hani [0054], [0066], [0095]-[0096]; Examiner notes the references recite an infrared camera for imaging a patient, an infrared camera is also known as a thermal imager and has sensor pixels (i.e. a matrix of pixels) which detect infrared energy (aka heat energy see FLIR) information at a relative location in the image which are used to generate create a temperature map/color map/thermal palette (ie thermal image). The temperature map/color map/thermal palette which is generated and comprises measurements of one or more of the elements listed, including relative temperatures, maximum temperature, temperature gradient, body temperature and energy. Examiner notes that some of the elements overlap with other elements, for example the infrared energy received by the pixels is radiated heat thus the temperature measurement at any point on the image inherently includes the energy measurement.  With evidence provided by Fluke including “The camera processor takes the signal from each pixel and applies a mathematical calculation to it to create a color map of the apparent temperature of the object. Each temperature value is assigned a different color. The resulting matrix of colors is sent to memory and to the camera’s display as a temperature picture (thermal image) of that object.” If additional evidence is required see FLIR and Opgal (others can be provided if necessary) in the conclusion under the relevant but not recited references discussion). 

Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Abreo (Gabriel Abreo, US 20160300364) hereinafter Ab with evidentiary support provided by Fluke or, in the alternative, under 35 U.S.C. 103 as obvious over Han in further view of Yoo in further view of Ab with evidentiary support provided by Fluke.
 Regarding claim 3, an interpretation of Han discloses the above in claim 1. An interpretation of Han may not explicitly disclose wherein the thermal camera comprises an uncooled microbolometer array.  
However, in the same field of endeavor (medical devices), Ab teaches wherein the thermal camera comprises an uncooled microbolometer array ([0036], [0048]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified infrared camera of Han to include uncooled Microbolmeter camera as recited by Ab lists off a limited amount of versions of IR sensors which are predictable solutions that have a reasonable chance of success, of the versions enumerated the uncooled microbolometer is included and thus it is obvious to try as it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claim Rejections - 35 USC § 103
Claims 8, 25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Yoo with evidentiary support provided by Fluke.
Regarding claim 8, an interpretation of Han recites the above in claim 1 including determining breathing patterns based on image analysis ([0036] including “breathing patterns (measured by video/depth image analysis or other devices)”). 
An interpretation of Han may not explicitly disclose wherein the one or more machine learning models comprise a respiratory sounds recognition model trained to recognize abnormal respiratory sounds.
However, in the same field of endeavor (medical devices), Yoo teaches a respiratory sounds recognition model trained to recognize abnormal respiratory sounds ([0221], [0223] see also [0075], [0078], [0147], [0156]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of Han to include the machine learning for determining breathing issues based on sound data as recited in Yoo in order to determine whether a patient is suffering from respiratory issues and to protect the patient’s safety ([0080]-[0081]). Furthermore, it is merely combining the known imaging and sound data gathering and analysis using machine learning to determine a health state as recited in Han with the imaging and sound data gathering and use of a breathing determination machine learning analysis as recited Yoo which yields the predictable result of a breathing determination.

Regarding claim 25, an interpretation of Han discloses the above in claim 1 including generating an anomaly for output to a display. 
An interpretation of Han may not explicitly disclose wherein the processor is configured to have the model output a health determination signal denotes an apnea event, an abnormal respiratory condition, or a rapid eye movement (REM) behavior disorder.
However, in the same field of endeavor (medical devices), Yoo teaches wherein the processor is configured to have the model output a health determination signal denotes an apnea event, an abnormal respiratory condition ([0078]-[0080] see also [0119], [0215], [0247]-[0249]; While not applied currently Examiner notes the Zho reference applied in the previous rejection is also relevant to these elements).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of Han to include the machine learning for determining breathing issues based on the thermal image data and sound data as recited in Yoo in order to determine whether a patient is suffering from sleep apnea and to protect the patient’s safety ([0080]-[0081]). Furthermore, it is merely combining the known imaging and sound data gathering and analysis using machine learning to determine a health state as recited in Han with the imaging and sound data gathering and use of a breathing determination machine learning analysis as recited Yoo which yields the predictable result of a breathing determination.

Regarding claim 27, an interpretation of Han discloses the above in claim 15 including generating an anomaly for output to a display. 
An interpretation of Han may not explicitly disclose wherein the processor is configured to have the model output a health determination signal denotes an apnea event, an abnormal respiratory condition, or a rapid eye movement (REM) behavior disorder.
However, in the same field of endeavor (medical devices), Yoo teaches wherein the processor is configured to have the model output a health determination signal denotes an apnea event, an abnormal respiratory condition ([0078]-[0080] see also [0119], [0215], [0247]-[0249]; While not applied currently Examiner notes the Zho reference applied in the previous rejection is also relevant to these elements).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of Han to include the machine learning for determining breathing issues based on the thermal image data and sound data as recited in Yoo in order to determine whether a patient is suffering from sleep apnea and to protect the patient’s safety ([0080]-[0081]). Furthermore, it is merely combining the known imaging and sound data gathering and analysis using machine learning to determine a health state as recited in Han with the imaging and sound data gathering and use of a breathing determination machine learning analysis as recited Yoo which yields the predictable result of a breathing determination.

Regarding claim 28, an interpretation of Han recites the above in claim 15 including determining breathing patterns based on image analysis ([0036] including “breathing patterns (measured by video/depth image analysis or other devices)”). 
An interpretation of Han may not explicitly disclose wherein the one or more machine learning models comprise a respiratory sounds recognition model trained to recognize abnormal respiratory sounds.
However, in the same field of endeavor (medical devices), Yoo teaches a respiratory sounds recognition model trained to recognize abnormal respiratory sounds ([0221], [0223] see also [0075], [0078], [0147], [0156]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of Han to include the machine learning for determining breathing issues based on sound data as recited in Yoo in order to determine whether a patient is suffering from respiratory issues and to protect the patient’s safety ([0080]-[0081]). Furthermore, it is merely combining the known imaging and sound data gathering and analysis using machine learning to determine a health state as recited in Han with the imaging and sound data gathering and use of a breathing determination machine learning analysis as recited Yoo which yields the predictable result of a breathing determination.

Claim Rejections - 35 USC § 103
Claim 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Shriberg (Elizabeth Shriberg et al., US 20190385711) hereinafter Shr with evidentiary support provided by Fluke or, in the alternative, under 35 U.S.C. 103 as obvious over Han in further view of Yoo in further view of Shr with evidentiary support provided by Fluke.
Regarding claim 9, an interpretation of Han discloses the above in claim 1 including inputting thermal imaging spatial data and thermal imaging temperature data and audio data into one or more machine learning models (Han [0030], [0035]-[0036], [0044] see also [0061]-[0062]; Hani [0054], [0066], [0095]-[0096]) to determine a health state. 
An interpretation of Han may not explicitly disclose wherein audio data comprising spectrograms of audio clips output by the audio sensor, wherein the one or more machine learning models comprise a model for classifying the spectrograms.  
However, in the same field of endeavor (medical devices), Shr teaches audio data comprising spectrograms of audio clips output by the audio sensor ([0188], [0288], [0338]-[0339]); wherein the one or more machine learning models comprise a model for classifying the spectrograms ([0188], [0288], [0338]-[0339]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of Han to include the data analysis using spectrograms and classifying of spectrograms as recited in Shr to determine the mental state of a user ([0338]). Furthermore, it is merely combining the known imaging/sound data gathering and analysis using machine learning to determine a health state as recited in Han with the spectrogram machine learning analysis as recited Shr which yields the predictable result of a classification of the spectrogram element.

Regarding claim 20, an interpretation of Han discloses the above in claim 15 including inputting one or more thermal imaging spatial data and thermal imaging temperature data and further comprising audio data into one or more machine learning models (Han [0030], [0035]-[0036], [0044] see also [0061]-[0062]; Hani [0054], [0066], [0095]-[0096]) to determine a health state. 
An interpretation of Han may not explicitly disclose wherein audio data comprising spectrograms of audio clips output by the audio sensor, wherein the one or more machine learning models comprise a model for classifying the spectrograms.  
However, in the same field of endeavor (medical devices), Shr teaches audio data comprising spectrograms of audio clips output by the audio sensor ([0188], [0288], [0338]-[0339]); wherein the analyzing step inputs the spectrograms of audio clips into a model for classifying the spectrograms ([0188], [0288], [0338]-[0339]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of Han to include the data analysis using spectrograms and classifying of spectrograms as recited in Shr to determine the mental state of a user ([0338]). Furthermore, it is merely combining the known imaging/sound data gathering and analysis using machine learning to determine a health state as recited in Han with the spectrogram machine learning analysis as recited Shr which yields the predictable result of a classification of the spectrogram element.
 
Claim Rejections - 35 USC § 103
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Meger (Guy Meger et al., US 20110112442) hereinafter Meg with evidentiary support from Fluke or, in the alternative under 35 U.S.C. 103 as being unpatentable over Han in view of Yoo in further view Meg with evidentiary support from Fluke.
 Regarding claim 23, an interpretation of Han discloses the above in claim 1. 
An interpretation of Han may not explicitly disclose wherein the processor applies standard deviation, first derivative, second derivative, or splining fit to the health determination signal to determine whether the health determination signal denotes the predetermined health event.
However, in the same field of endeavor (medical devices), Meg teaches wherein the processor applies standard deviation to the health determination signal to determine whether the health determination signal denotes the predetermined health event. ([0428] including “a respiratory pattern with, a distinct change in the amplitude of breaths (a standard deviation of the respiratory signal amplitude that is over a threshold set between 15% and 30% of the average cycle amplitude, e.g. 20%), or a TAA is identified within that time window, then this event is counted as an apnea risk event.”)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and model analysis for health condition determination using models as recited in Han to include the use of known technique to improve similar devices (methods, or products) in the same way, thus using a standard deviation for a threshold to compare to a respiration state to determine the health event  with the elements of Han.

Claim Rejections - 35 USC § 103
Claim 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Amazon (Amazon, Factorization Machines, https://web.archive.org/web/20180731163758/https://docs.aws.amazon.com/sagemaker/latest/dg/fact-machines.html,  7/31/18, viewed on 4/1/22) hereinafter Ama with evidentiary support from Fluke or, in the alternative under 35 U.S.C. 103 as being unpatentable over Han in view of Yoo in further view Ama with evidentiary support from Fluke.
Regarding claim 24, an interpretation of Han discloses the above in claim 1 and further discloses wherein the one or more machine learning models comprise a supervised learning model output a multivariate classification of the one or more health parameters of the patient (Han [0040]-[0041], [0061]-[0062]). 
An interpretation of Han may not explicitly disclose wherein the one or more machine learning models comprise a factorization machine, wherein the processor applies the factorization machine.
However, in the same field of endeavor (machine learning), Ama teaches wherein the one or more machine learning models comprise a factorization machine, wherein the processor applies the factorization machine (Factorization Machine section including “A factorization machine is a general-purpose supervised learning algorithm that you can use for both classification and regression tasks. It is an extension of a linear model that is designed to capture interactions between features within high dimensional sparse datasets economically.”).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and supervised machine learning analysis of Han to include a factorization machine as recited by Ama because it is a specific type of supervised learning model which captures interaction between features with high dimensional sparse data sets economically (factorization machine section). Furthermore it is merely combining the supervised machine learning analysis of Han with a specific type of known and predictable supervised machine from Ama.

Regarding claim 26, an interpretation of Han discloses the above in claim 15 and further discloses wherein the one or more machine learning models comprise a supervised learning model output a multivariate classification of the one or more health parameters of the patient (Han [0040]-[0041], [0061]-[0062]). 
An interpretation of Han may not explicitly disclose wherein the one or more machine learning models comprise a factorization machine, wherein the processor applies the factorization machine.
However, in the same field of endeavor (machine learning), Ama teaches wherein the one or more machine learning models comprise a factorization machine, wherein the processor applies the factorization machine (Factorization Machine section including “A factorization machine is a general-purpose supervised learning algorithm that you can use for both classification and regression tasks. It is an extension of a linear model that is designed to capture interactions between features within high dimensional sparse datasets economically.”).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and supervised machine learning analysis of Han to include a factorization machine as recited by Ama because it is a specific type of supervised learning model which captures interaction between features with high dimensional sparse data sets economically (factorization machine section). Furthermore it is merely combining the supervised machine learning analysis of Han with a specific type of known and predictable supervised machine from Ama.

Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Vu (Tam Vu et al., US 20180049669) hereinafter Vu with evidentiary support provided by Fluke or, in the alternative, under 35 U.S.C. 103 as obvious over Han in further view of Yoo in further view of Vu with evidentiary support provided by Fluke.
 Regarding claim 13, an interpretation of Han discloses the above in claim 1 including inputting thermal imaging spatial data and thermal imaging temperature data and audio data into one or more machine learning models (Han [0030], [0035]-[0036] including “breathing patterns (measured by video/depth image analysis or other devices)”, [0044] see also [0061]-[0062]; Hani [0054], [0066], [0095]-[0096]) to determine a health state. 
an interpretation of Han may not explicitly disclose thermal data representative of movement of the patient's chest and audio data representative of patient breathing rate, wherein the one or more machine learning models comprise a tidal volume model that analyzes tidal volume of the patient based on the movement of the patient's chest and the patient breathing rate.  
However, in the same field of endeavor (medical devices), Vu teaches the thermal data representative of movement of the patient's chest and audio data representative of patient breathing rate ([0087] including “In certain embodiments, the trainer device further comprises a camera and a microphone.”, [0145] including “Trainer device: In one aspect, a training step is required to establish the correlation between human chest movement and breathing volume, because this correlation depends on chest size, age, breathing patterns, and so on. Using a neural network, the trainer establishes a relationship” see also [0081], [0083], [0094]), wherein the one or more machine learning models comprise a tidal volume model that analyzes tidal volume of the patient based on the movement of the patient's chest and the patient breathing rate ([0087] including “In certain embodiments, the trainer device further comprises a camera and a microphone.”, [0145] including “Trainer device: In one aspect, a training step is required to establish the correlation between human chest movement and breathing volume, because this correlation depends on chest size, age, breathing patterns, and so on. Using a neural network, the trainer establishes a relationship” see also [0081], [0083], [0094]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of Yoo to include the data gathering and analysis model to determine tidal volume as recited in Vu because it recites performing such determinations in a way which are accurate and unobtrusive for consumers while they are sleeping and providing volume information which adds valuable information about the physiology of the state of a disease as well as diagnostic clues to the development of disease progression ([0002], [0007]). Furthermore, it is merely combining the known imaging/sound data gathering and analysis using machine learning to determine a health state as recited in Han with the tidal volume determination machine learning analysis as recited Vu which yields the predictable result of a classification of the tidal volume.

Claim Rejections - 35 USC § 103
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Vu with evidentiary support provided by Fluke.
Regarding claim 29, an interpretation of Yoo discloses a monitoring device, comprising: 
a set of sensors configured to receive signals representing cardiopulmonary characteristics of a sleeping or resting patient through non-physical contact with the patient ([0014], [0044], [0046], [0117] see [0010]-[0013], [0107]; To the extent gathering data while a person is “sleeping or resting” is an intended use of the device the recited device is structurally capable of performing the intended use), wherein the set of sensors comprise a thermal camera and an audio sensor ([0007] including “The monitoring device may include a thermographic image acquirer configured to acquire body image information of the patient using a thermal imaging camera, a microphone”, [0014], [0046], [0117] see [0010]-[0013]), wherein the monitoring device is configured to monitor the patient without disturbing the patient with an external source light ([0044] including “According to the present disclosure, when the health monitoring apparatus is equipped on the ceiling, the state during the sleeping is observed to very optimally monitor the health of the patient at all times”, [0046] see also Figs. 1,5-6b, [0013]-[0014], [0093], [0107], [0178], [0180], [0182]; To the extent gathering data while a person is “patient without disturbing the patient  with an external source light” is an intended use of the device the recited device is structurally capable of performing the intended use); 
a sensor signal processing unit ([0117] including “an artificial intelligence neural network module 16 . . . a controller 60”, [0249] including “one or more of the hardware components that perform the operations described in this application are implemented by computing hardware, for example, by one or more processors or computers”) configured to generate thermal imaging spatial data and thermal imaging temperature data based upon signals output by the thermal camera ([0007], [0014], [0046], [0117] see [0010]-[0013]; Examiner notes an infrared camera is also known as a thermal imager and sensor pixels (i.e. a matrix of pixels) detect heat energy information at a relative location in the image which are used to generate create a temperature map/color map/thermal palette (ie thermal image). The temperature map/color map/thermal palette which is generated represents spatial characteristics as well as thermal imaging temperature data based on the signals output from the sensor. With evidence provided by Fluke including “The camera processor takes the signal from each pixel and applies a mathematical calculation to it to create a color map of the apparent temperature of the object. Each temperature value is assigned a different color. The resulting matrix of colors is sent to memory and to the camera’s display as a temperature picture (thermal image) of that object.” If additional evidence is required see FLIR and Opgal (others can be provided if necessary) in the conclusion under the relevant but not recited references discussion) and to generate audio data based upon signals output by the audio sensor ([0046], [0075], [0077]-[0078] see also [0007], [0009], [0011]), wherein the thermal imaging spatial data represent measurements of spatial characteristics based upon the signals output by the thermal camera and the thermal imaging temperature data represent measurements of temperature characteristics based upon the signals output by the thermal camera ([0007], [0014], [0046], [0117] see [0010]-[0013]; Examiner notes an infrared camera is also known as a thermal imager and sensor pixels (i.e. a matrix of pixels) detect heat energy information at a relative location in the image which are used to generate create a temperature map/color map/thermal palette (ie thermal image). The temperature map/color map/thermal palette which is generated represents spatial characteristics as well as thermal imaging temperature data based on the signals output from the sensor. With evidence provided by Fluke including “The camera processor takes the signal from each pixel and applies a mathematical calculation to it to create a color map of the apparent temperature of the object. Each temperature value is assigned a different color. The resulting matrix of colors is sent to memory and to the camera’s display as a temperature picture (thermal image) of that object.” If additional evidence is required see FLIR and Opgal (others can be provided if necessary) in the conclusion under the relevant but not recited references discussion); 
a display device ([0046], [0049], [0117], [0230], [0247]); and 
a processor ([0117] including “an artificial intelligence neural network module 16 . . . a controller 60”, [0249] including “one or more of the hardware components that perform the operations described in this application are implemented by computing hardware, for example, by one or more processors or computers”)  configured to apply one or more machine learning models ([0006]-[0007] including “device configured to apply the health information of the patient acquired to an artificial intelligence-based learning model to determine health condition information of the patient”) to thermal imaging spatial data and thermal imaging temperature data representative of movement of the patient's chest ([0047], [0107], [0135], [0145] see also [0014], [0038]) and to audio data representative of patient breathing rate ([0080], [0184], [0145] see also [0038]), wherein the one or more machine learning models comprise a respiration model that analyzes displacement body element of the patient based on the movement of the patient's body and the patient breathing rate ([0219] see also [0225]), wherein the processor is configured to apply an anomaly component to generate an alert for display by the display device if the health determination signal denotes a predetermined health event ([0046], [0117], [0218], [0247]-[0248]).
An interpretation of Yoo may not explicitly disclose wherein the one or more machine learning models comprise a tidal volume model that analyzes tidal volume of the patient based on the movement of the patient's chest and the patient breathing rate.
However, in the same field of endeavor (medical devices), Vu teaches wherein the one or more machine learning models comprise a tidal volume model that analyzes tidal volume of the patient based on the movement of the patient's chest and the patient breathing rate ([0083] including “In certain embodiments, the volume estimator comprises a camera that records . . . infrared light (about 700 nm to about 1 mm). In other embodiments, the camera is a depth-imaging camera.”, [0087] including “In certain embodiments, the trainer device further comprises a camera and a microphone.”, [0145] including “Trainer device: In one aspect, a training step is required to establish the correlation between human chest movement and breathing volume, because this correlation depends on chest size, age, breathing patterns, and so on. Using a neural network, the trainer establishes a relationship”, [0185], [0190] see also [0081], [0094]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of Yoo to include the data gathering and analysis model to determine tidal volume as recited in Vu because it recites performing such determinations in a way which are accurate and unobtrusive for consumers while they are sleeping and providing volume information which adds valuable information about the physiology of the state of a disease as well as diagnostic clues to the development of disease progression ([0002], [0007]). Furthermore, it is merely combining the known imaging/sound data gathering and analysis using machine learning to determine a health state as recited in Han with the tidal volume determination machine learning analysis as recited Vu which yields the predictable result of a classification of the tidal volume.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fluke, How infrared cameras work, https://www.fluke.com/en-us/learn/blog/thermal-imaging/how-infrared-cameras-work, viewed on 3/28/22; Opgal staff writers, Introduction To Infrared (Part 1): The Physics Behind Thermal Imaging, https://www.opgal.com/blog/thermal-cameras/the-physics-behind-thermal-imaging, 4/8/18, viewed on 3/28/22; Prasara Jakkaew et al. Non-Contact Respiration Monitoring and Body Movements Detection for Sleep Using Thermal Imaging. Sensors (Basel). 2020 Nov 5;20(21):6307. doi: 10.3390/s20216307. PMID: 33167556; PMCID: PMC7663997. viewed on 8/1/22; FLIR, How Do Thermal Cameras Work?, https://www.flir.com/discover/rd-science/how-do-thermal-cameras-work/, 6/16/20, viewed on 8/1/22, recites what a thermal camera includes “A thermal camera is made up of a lens, a thermal sensor, processing electronics, and a mechanical housing.” and discusses how the sensed infrared energy (heat energy) is converted into a color map/pallete; US 20120289850 to Xu et al. [0035] discusses common thermal cameras/imagers, [0038]-[0040] recites that although the reference presents the concept in view of an embodiment for respiration using facial features the same can be determined at other locations, “In an alternative embodiment, respiration rate is determined by the motion of the nostrils, lips, or chest.”, Fig. 4 discusses the process of determining respiration using thermal imaging – it performs this by using the spatial data in combination with the temperature data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792   

/LYNSEY C Eiseman/               Primary Examiner, Art Unit 3792